DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This FINAL Office action is issued in response to the Applicant’s submission filed on 10 February 2022.
Claims 1, 6, 10, and 18 have been amended by Applicant’s submission.
Claims 8, 9, 16, and 19 have been canceled previously.
Claims 1-7, 10-15, 17-18 and 20 are pending and have been examined.

Drawings
The drawings filed 27 December 2018 are acceptable.

Response to Arguments
Applicant’s arguments, see pages 10-20, filed 10 February 2022 with respect to the rejection under 35 U.S.C. § 101 of claims 1-7, 10-15, 17-18 and 20 have been fully considered and are persuasive.  The rejection under 35 U.S.C. § 101 of claims 1-7, 10-15, 17-18 and 20 has been withdrawn. 
Applicant’s arguments, see pages 20-22, filed 10 February 2022 with respect to the rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103 of claims 1-7, 10-15, 17-18 and 20 have been fully considered and are persuasive.  The rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103 of claims 1-7, 10-15, 17-18 and 20 have been withdrawn. 

Claim Interpretation –35 U.S.C. § 112(f) 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action (see, for example, claim 18: “means for identifying a plurality of obligations [...]”, “means for generating, automatically, a weighted directed graph [...]”, “means for identifying [...],” “means for altering [...],” “means for “ etc...). Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  The Examiner interprets “means for” in the above examples as “computer system” (see Specification filed 13 March 2019 at paragraph [54]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “notional” in claims 1, 10, and 18 is not defined in the Specification or the claims. The term is used alone in the claims, whereas it is defined to be an adjective in The American Heritage (R) dictionary of the English language (6th ed.) and Dictionary of business (4th ed.). 
The Specification provides explanations for both “notional value” and “notional amount” in paragraph [00129].  It is not clear if “notional’ in the claims refers to “notional value” or “notional amount” or another concept. One person having ordinary skill in the art may not reach the same conclusion as to its meaning as another.  This renders the claims indefinite. 
Dependent claims 2-7, 11-15, 17 and 20 depend directly or indirectly on claims 1, 10, or 18 and thus are rejected for the same reason.
For purposes of examination, “notional” is interpreted to mean “notional value.”

Note on Overcoming the Subject Matter Eligibility Rejection
Independent claims 1, 10, and 18 overcome subject matter eligibility rejection under 35 U.S.C. § 101 because, as Applicant argues at least at page 11 of the Remarks filed 10 February 2022, “the specific, claimed algorithmic method allows for reduced processing load by skipping path processing based on processing results from other paths.” This integrates the recited abstract idea of generating a settlement report with settlement amount for each of the optimized states into a practical application by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e)).
Independent claims 10 and 18 have been amended to include substantially the same subject matter and overcome the prior art rejection under 35 U.S.C. § 101 for the same reason. 
Dependent claims 2-7, 11-15, 17 and 20 depend directly or indirectly on claims 1, 10, or 18 and thus overcome the subject matter eligibility rejection under 35 U.S.C. § 101 for the same reason.

Note on Overcoming the Prior Art Rejection
Independent claims 1, 10, and 18 overcome(s) the prior art rejection under 35 U.S.C. § 102 as follows: 
HUDSON (US 20190102736 A 1 to Hudson, D.) discloses a directed graph showing entities and the obligations between the entities including cycles (see HUDSON figure 1 and [26]) and netting transactions for various cycles (HUDSON [27] and figure 2).
However, HUDSON, alone or in combination, does not disclose or suggest the following limitations of independent claim 1 (and substantially present in independent claims 10 and 18): 
for each of the identified circular paths: processing a current path forming at least a portion of a current identified circular path by: determining, by the processor, for the current path, an updated aggregated notional for the current path by calculating the updated aggregated notional between two connected vertex data records connected by the current path; skipping, at a time that the updated aggregated notional for the current path is zero, processing of any other paths forming at least a portion the current identified circular path; at a time that the updated aggregated notional for the current path is not zero, determining whether a next path remains, the next path forming at least a portion of the current identified circular path and for which an updated aggregated notional has not been calculated;
Dependent claims 2-7, 11-15, 17 and 20 depend directly or indirectly on claims 1, 10, or 18 and thus overcome the prior art rejection under 35 U.S.C. § 102 or 35 U.S.C. § 103 for the same reason.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Notional. (2016). In Editors of the American Heritage Dictionaries (Ed.), The American Heritage (R) dictionary of the English language (6th ed.). Houghton Mifflin. Credo Reference: https://search.credoreference.com/content/entry/hmdictenglang/notional/0?institutionId=743 (Year: 2016)
Notional. (2006). In P. H. Collin (Ed.), Dictionary of business (4th ed.). A&C Black. Credo Reference:
https://search.credoreference.com/content/entry/acbbusiness/notional/0?institutionId=743
KINNEAR (US 20110035307 A1 to Kinnear; Kirk P.) teaches a system of consolidating futures contracts including those involving crude oil by matching participants’ positions.
WILSON (US 20050091025 A1 to Wilson, J.C. et al.) teaches cyclic paths and an algorithm that recursively traverses an edge from the new vertex recording each vertex that it has visited in the path. A back edge is detected when the traversal arrives at a vertex that is already in the path, indicating a cycle in the graph.). 
LU (US 20190102736 A1 to Lu, D.) teaches a process of discovering cycles and wherein the process continues until all the vertices that are reachable from the original source vertex have been discovered. If any undiscovered vertices remain, then one of them is selected as a new source and the search is repeated from that source. This entire process is repeated until all vertices are discovered.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOLKO HAMERSKI whose telephone number is (571)270-7621. The examiner can normally be reached Monday-Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BOLKO HAMERSKI
Examiner
Art Unit 3694



/BOLKO M HAMERSKI/Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694